HENDERSON, Justice
(specially concurring).
Under the unique circumstances of this ease, our settled law in In re Protheroe’s Estate, 77 S.D. 72, 85 N.W.2d 505 (1957), is definitely modified. Here, the state of facts may reasonably be conceived to justify our decision. We owe a duty to honor the mandate that those seeking to contest a will must do so within two months. SDCL 30-7-2. We must also continue to honor SDCL 30-*33221-7 which provides: “No holder of any claim against an estate shall maintain any action thereon, unless the claim is first presented or filed as provided in this chapter.” It is not modified to the extent that we have abandoned precedent or forsaken the state probate code. Nor should we. Statutory periods for filing claims and contesting wills must be observed. The general rule is that all courts of a state must judicially recognize and apply the statutes of the state. In re Gibbs, 51 S.D. 464, 214 N.W. 850 (1927).
This Court cannot simply change the entire statutory scheme of probating wills. Carrol Green took under the joint last will and testament of herself and deceased husband. It was a joint, mutual, and reciprocal will. Carrol Green had the right, once the property was hers, to spend it all — dissipate it all — lose it in a card game — whatever she so chose. But the critical point is that, according to the joint, mutual and reciprocal will, all of the property that she had not disposed of or dissipated upon death, was in the terms of that reciprocal will, the “residue and remainder of all our real and personal property” which was to be shared by the nephews and nieces of Miles W. Green and Carrol Green, one-half thereof to each set of nephews and nieces. Carrol Green’s brother and sister were not mentioned in the 1964 mutual/reciprocal will. After Miles W. Green passed on, Carrol Green sought, by her last will and testament of August 4, 1970, to change the provisions of the joint and mutual will by favoring her brother and sister, Theodore Thompson and Myrtle Isakson.
This case has greatly concerned me for fear of estates being opened up which have been closed for decades via a “constructive trust” theory. This case, as an example, is a collateral attack instituted in the fall of 1990 going back to the meaning of a joint and mutual will entered into on June 6, 1964, which will was probated in 1969. By joining this opinion, I wish to express that the practicing Bar should not assume that old estates can be opened up willy-nilly by creative conceptualizations. It is a fundamental rule of statutory construction that provisions of state statutes must be given effect if possible. Matter of Silver King Mines, 315 N.W.2d 689 (S.D.1982). Stagnant claims should not be allowed by either an executor/executrix or a trial court. SDCL 30-21-28.
Imposing a constructive trust on all assets owned by Carrol Green, at the time of her death, is in keeping with the intent of both Miles and Carrol Green when they prepared their mutual will because the nephews and nieces of both of them share as they originally contemplated.
I am authorized to state that WUEST, J., joins this writing.